       Case 2:18-cv-01534-KOB Document 141 Filed 10/08/20 Page 1 of 17                        FILED
                                                                                     2020 Oct-08 PM 04:01
                                                                                     U.S. DISTRICT COURT
                                                                                         N.D. OF ALABAMA


                  IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

HAMAN, INC. d/b/a KNIGHTS INN,              )
                                            )
                           Plaintiff,       )
                                            )
                                            ) Civil Action File No.
                                            ) 2:18-CV-01534-KOB
      v.                                    )
                                            )
CHUBB CUSTOM INSURANCE                      )
COMPANY,                                    )
                                            )
                           Defendant.       )

       CHUBB CUSTOM INSURANCE COMPANY’S RESPONSE IN
        OPPOSITION TO HAMAN’S MOTION TO STRIKE THE
            SECOND AFFIDAVIT OF THOMAS SUMNER

      Chubb Custom Insurance Company (“Chubb”) files this response in

opposition to the motion of plaintiff Haman, Inc. d/b/a Knights Inn (“Haman”) to

strike the second affidavit of Chubb’s expert Thomas Sumner, CIH, CSP, CHMM

[Doc. 128], respectfully showing the Court as follows:

I.    THERE IS NO CONTRADICTION BETWEEN SUMNER’S SECOND
      AFFIDAVIT AND HIS DEPOSITION TESTIMONY

      In the Eleventh Circuit, “[a]n affidavit may only be disregarded as a sham

‘when a party has given clear answers to unambiguous questions which negate the

existence of any genuine issue of material fact . . . (and that party attempts) thereafter

(to) create such an issue with an affidavit that merely contradicts, without


                                            1
       Case 2:18-cv-01534-KOB Document 141 Filed 10/08/20 Page 2 of 17




explanation, previously given clear testimony.’" Tippens v. Celotex Corp., 805 F.2d

949, 954 (11th Cir. 1986) (quoting Van T. Junkins & Assocs., Inc. v. U.S. Indus.,

Inc., 736 F.2d 656, 657 (11th Cir. 1984)); see also Southard v. State Farm Fire &

Cas. Co., No. 4:11-cv-243, 2013 U.S. Dist. LEXIS 7283, at *24 (S.D. Ga. Jan. 17,

2013)(declining to strike an expert’s affidavit because the statements in his

deposition testimony and affidavit “do not rise to an excludable level of

inconsistency,” and do not “blatantly contradict” one another). Sumner’s deposition

testimony and his affidavit testimony (his first affidavit and his second) are

completely consistent with one another and not a sham.

      Even if, hypothetically, there was some inconsistency between Sumner’s

affidavit testimony and his deposition testimony, Sumner is entitled to offer an

explanation for the discrepancy. The court then would determine whether the

statements are so inherently inconsistent that the affidavit irreconcilably conflicts

with the deposition and therefore warrants exclusion. See Tippens, 805 F.2d at 954.

If Sumner offered an explanation for any alleged discrepancies and the court found

that the statements may be reconciled, the discrepancy goes to the weight of the

evidence, but the affidavit statements should not be excluded. See id.; Telfair v. First

Union Mortg. Corp., 216 F.3d 1333, 1342-43 (11th Cir. 2000). In the Eleventh

Circuit, Sumner was authorized to give a second affidavit to refute Haman’s attempts

to mischaracterize his deposition testimony and the averments in his first affidavit.


                                           2
       Case 2:18-cv-01534-KOB Document 141 Filed 10/08/20 Page 3 of 17




      There are numerous examples of Haman’s mischaracterizations that needed

to be refuted. For example, Haman stated incorrectly in its motion to strike Sumner’s

first affidavit and again in its motion to strike Sumner’s second affidavit that the

qualifications of EMSL Forensics, Inc. (“EMSL”) are outside of Sumner’s personal

knowledge because “[h]e has already testified that his assignment was only to

‘evaluate whether the scope of work provided by Young & Associates was adequate

to remediate the impact from the fire.’” Motion to strike second affidavit, p. 4

(Emphasis added). Sumner never said any such thing. In his second affidavit,

Sumner refuted that same incorrect assertion, which Haman made in its motion to

strike Sumner’s first affidavit, explaining as follows:

      Contrary to the incorrect assertion in paragraph 2 of Haman’s motion,
      I was not asked only to evaluate whether the scope of the remediation
      work proposed by Young and Associates was adequate to remediate the
      impact from the fire. In addition to that assignment, and as I explained
      several times in my deposition testimony, I was asked to determine the
      impact upon Haman’s building from the fire and its combustion
      byproducts including soot, ash and char. See Deposition of Thomas
      Sumner, p 17, l. 10-17; p. 18, l. 11-16; p. 22, l. 20-25; p. 23, l. 1.

Second Affidavit of Sumner, ¶ 3. In other words, Sumner was asked to perform his

own investigation and analysis. In paragraphs 4 and 5 of his second affidavit,

Sumner further refuted Haman’s repeated false assertion that he, Sumner, was

retained “only” to evaluate the scope of the work of Young & Associates. There was

nothing improper about this. Sumner and Chubb were not required to force the Court



                                          3
       Case 2:18-cv-01534-KOB Document 141 Filed 10/08/20 Page 4 of 17




to determine plaintiff’s assertion was false through its own examination of the

extensive record.

      Another example of Haman persistence in making the same false assertions,

necessitating Sumner and Chubb to refute them, is Haman’s reference in its motion

to strike to Sumner’s second affidavit to the alleged “previous statements that he

[Sumner] did a level three testing.” Motion to Strike, p. 2. Haman made this same

false assertion in its motion to strike Sumner’s first affidavit, and Sumner explained

in his second affidavit why plaintiff’s contention was not true. The record shows

clearly that Sumner never testified that he “did” – i.e., commissioned EMSL to

perform – a Level 3 testing. Sumner testified at pages 106-107 of his deposition that

he asked Wade Bushman of York Risk Services, Inc. (“York”) for permission to

obtain Level 3 testing because he, Sumner, mistakenly thought that Level 3 was the

highest level, when in fact, the highest level of testing was Level 4 testing. Sumner

testified as follows:

      Q.     And so you suggested to do a Level 3 analysis, and you described in
             that email what that would involve; correct?

      A.     Correct. And again, I think I made that same mistake of thinking that
             was the highest level.

      Q.     Well, was the highest level of your analysis Level 3 or Level 4?

      A.     Level 4.




                                          4
       Case 2:18-cv-01534-KOB Document 141 Filed 10/08/20 Page 5 of 17




Depo. Sumner, p. 108, l. 2-8. Haman has not cited to any deposition testimony of

Sumner in which he testified that he “did a Level 3 test” – i.e., commissioned EMSL

to perform a Level 3 test – because there is no such testimony.

      To reiterate, Sumner did not testify that he commissioned EMSL to perform

Level 3 testing, and EMSL did not perform Level 3 testing. At his deposition,

Sumner specifically denied that he commissioned Level 3 testing. Sumner testified

as follows:

      Q.      Let me ask you, just on the -- the chain of custody issue. There is a
              document, and I believe it's to the back of your report. I couldn't follow
              a chain of custody. It looked to me like somebody had stricken through
              Level 3 and wrote -- and then circled Level 4. Can you tell me why?

      A.      Just a mistake.

      Q.      Is what y'all did a Level 3?

      A.      No. We did Level 4.

Depo. Sumner, p. 86, l. 9-18. The chain of custody document referenced in the

above-cited exchange, Id., p. 77 of 339 [Doc. 105-32], Exhibit 1 to this response,

clearly shows that Level 3 was scratched out and Level 4 was chosen. This

establishes that EMSL performed testing at Level 4, which is what Sumner testified

EMSL conducted. Exhibit 1 to Chubb’s response in opposition to Haman’s motion

to strike the first affidavit of Sumner is a copy of the invoice from the EMSL

laboratory, which confirms that EMSL performed Level 4 testing and billed Sumner

for Level 4 testing. For the convenience of the Court and parties, a copy of that same
                                             5
       Case 2:18-cv-01534-KOB Document 141 Filed 10/08/20 Page 6 of 17




invoice is attached as Exhibit 2 to this response. There simply is no inconsistency

between Sumner’s deposition testimony, his affidavit testimony, and the true facts

regarding the Level 4 testing that Sumner commissioned and EMSL performed.

      It is incomprehensible why Haman filed motions to strike the affidavits of

Sumner to persuade the Court incorrectly that EMSL performed Level 3 testing on

the samples submitted by Sumner, when it is abundantly clear from Sumner’s

testimony – “We did a Level 4” - and from the EMSL chain of custody document

and invoice, both of which reference Level 4 testing, that EMSL performed Level 4

testing on Sumner’s samples.

      Another example of Haman’s attempt to mislead the Court, thereby

necessitating Sumner’s second affidavit, is Haman’s mischaracterization of

Sumner’s qualifications as an expert and his methodology, as evidenced in Haman’s

motion to strike Sumner’s first affidavit. In response to those mischaracterizations,

paragraphs 6 through 11 of Sumner’s second affidavit discussed his qualifications

as an expert and paragraphs 12 through 17 discussed his methodology. When an

expert’s affidavit testimony is alleged to conflict with his deposition testimony, and

his qualifications and methodology are attacked by mischaracterizations, the expert

is entitled to explain any alleged discrepancies and to refute the mischaracterizations.

It is for the Court to decide if any discrepancies actually exist and, if so, whether the

discrepancies merit excluding the expert’s affidavit and testimony.


                                           6
       Case 2:18-cv-01534-KOB Document 141 Filed 10/08/20 Page 7 of 17




II.    SUMNER’S SECOND AFFIDAVIT IS NOT CONFUSING AND IF IT
       IS REPETITIVE THAT IS BECAUSE HAMAN WILL NOT STOP
       REPEATING THE SAME INNACURACIES

       Haman argues, essentially, that Sumner’s affidavit should be stricken because

Sumner cannot identify Haman’s false assertions regarding Sumner’s affidavit

testimony. In support of this nonsensical contention, Haman at page 5 of its motion

cites Whitehead v. BBVA Compass Bank, No. 2:18-cv-01130-AKK, 2019 U.S.

Dist. LEXIS 51553, at *5 (N.D. Ala. Mar. 27, 2019), in which the court struck “the

sentences in the affidavit that offer conclusory statements and legal conclusions, and

lack the ‘basis for such personal knowledge.’" No such inadequacies exist in

Sumner’s second affidavit.

       Haman has not provided any case law supporting its erroneous proposition

that an expert and the party propounding him must allow without response an

expert’s qualifications and his methodology to be impugned by the opposing party

in a motion to strike. An expert is allowed to explain any alleged inconsistencies

between his deposition testimony and his affidavit, and there is no limit on how often

he may do so. See the discussion of the decisions of the Eleventh Circuit Court of

Appeals in the next section of this response.

III.   NOTHING IN SUMNER’S SECOND AFFIDAVIT VIOLATES THE
       REQUIREMENT OF PERSONAL KNOWLEDGE

       Federal Rule of Evidence 703 states in part as follows: “An expert may base

an opinion on facts or data in the case that the expert has been made aware of or
                                          7
       Case 2:18-cv-01534-KOB Document 141 Filed 10/08/20 Page 8 of 17




personally observed.” Rule 602 states: “A witness may testify to a matter only if

evidence is introduced sufficient to support a finding that the witness has personal

knowledge of the matter. Evidence to prove personal knowledge may consist of the

witness’s own testimony. This rule does not apply to a witness’s expert testimony

under Rule 703.”

      These rules when read in conjunction with one another permit an expert to

testify to opinions that are based in part upon hearsay within the constraints of Rule

703. This may be done through the expert’s affidavit as well as through live

testimony. In other words, an expert testifying by affidavit may rely upon the work

and materials of others. In NAACP-Montgomery Metro Branch v. City of

Montgomery, 188 F.R.D. 408 (M.D. Ala. 1999), which involved an expert affidavit

given in support of a motion for summary judgment, the court explained:

      In the context of an affidavit proffered by an expert, "the witness need
      not have observed or participated in the gathering of the data underlying
      his opinion. Rather, the personal knowledge requirement hinges on
      whether the expert personally analyzed the data that was 'made known'
      to him and formed an expert opinion based on his own assessment of
      the data within his area of expertise."

Id., 188 F.R.D. at 413 (citing Huber v. Howard County, Md., 56 F.3d 61, 1995 WL

325644, at **5 (4th Cir. 1995) (citing Doe v. Cutter Biological, Inc., 971 F.2d 375,

385-86 & n.10 (9th Cir. 1992); Colgan v. Fisher Scientific Co., 935 F.2d 1407, 1423

& n.15 (3d Cir. 1992)).The court in NAACP-Montgomery rejected the plaintiff’s

argument that the experts’ affidavits could not be used in support of the defendant’s
                                          8
       Case 2:18-cv-01534-KOB Document 141 Filed 10/08/20 Page 9 of 17




motion for summary judgment because the affidavits allegedly were not based upon

the experts’ personal knowledge, holding: “[Tt]e court applies the above-delineated

test for expert affidavits to determine whether their affidavits are admissible.”

NAACP-Montgomery, 188 F.R.D. at 413.

      An argument similar to Haman’s contention was rejected in Edwards v. Deere

& Co., No. 1:17-cv-587-ALB, 2019 U.S. Dist. LEXIS 204730, at *8 (M.D. Ala.

Nov. 26, 2019), in which, in response to Deere's motions to exclude the testimony

of Edwards’ experts Van Iderstine and Sevart, Edwards submitted supplemental

affidavits from those experts. Deere moved to strike the experts’ affidavits because

they allegedly were untimely and relied upon inadmissible evidence. The court

addressed the same issues present in this case, holding:

      An expert's affidavit is considered timely, "even outside the time frame
      for expert discovery," if it is properly submitted in conjunction with
      dispositive motions. Khan v. KIR Tampa 003, LLC, 2015 U.S. Dist.
      LEXIS 163592, 2015 WL 8207813, at *4 (M.D. Fla. Dec. 7, 2015)
      (quoting Cedar Petrochems., Inc. v. Dongbu Hannong Chem. Co.,
      769 F. Supp. 2d 269, 279 (S.D.N.Y. 2011)). Moreover, experts may
      base their opinions on otherwise inadmissible evidence, so long as
      "experts in the particular field would reasonably rely on those kinds of
      facts or data in forming an opinion on the subject ...." Fed. R. Evid. 703.
      In forming their opinions, experts need not rely on personal knowledge.
      Fed. R. Evid. 602 (noting that need for personal knowledge does not
      apply to expert testimony under Rule 703). Considering these
      principles, Deere's arguments fail. Van Iderstine and Sevart's opinions
      in the affidavits are consistent with those disclosed in their initial
      reports and deposition testimonies. Their opinions have not changed:
      they assert that the tractor started either as a result of a stuck starter or
      a bypass-start. The only meaningful difference is that Van Iderstine and
      Sevart now have read Edwards' testimony, which in their view
                                           9
      Case 2:18-cv-01534-KOB Document 141 Filed 10/08/20 Page 10 of 17




      strengthens their respective opinions. Moreover, in arguing against the
      admissibility of the evidence underlying Van Iderstine and Sevart's
      opinions, Deere asks the wrong question. The rules of evidence
      expressly allow experts to rely on otherwise inadmissible evidence. The
      only relevant question—which Deere has not addressed—is whether
      experts like these would reasonably rely on such evidence to form their
      opinions.

Edwards, 2019 U.S. Dist. LEXIS 204730, at *8-9.

      Similarly, in a footnote in Stevenson v. Cyprus Amax Minerals Co., No. 6:17-

cv-417-Orl-40DCI, 2018 U.S. Dist. LEXIS 234601, at *8 n.3 (M.D. Fla. June 29,

2018), the court rejected the assertion that an expert’s affidavit may not contain

hearsay, explaining:

      "Experts may satisfy the personal-knowledge requirement [of Rule
      56(c)(4)] if they provide affidavits containing an opinion formed within
      their area of expertise and based on their own assessment or analysis of
      the underlying facts or data." Pauls v. Green, 816 F. Supp. 2d 961, 978
      (D. Idaho 2011) (citing Doe v. Cutter Biological, Inc., 971 F.2d 375,
      385-86 n.10 (9th Cir. 1992); Fed. R. Evid. 703)); see also Genon Mid-
      Atlantic, LLC v. Stone & Webster, Inc., 2012 WL 1372150, at *2
      (S.D.N.Y. Apr. 18, 2012) ("The personal knowledge requirement is
      relaxed for experts who 'may base an opinion on facts or data in the
      case that the expert has been made aware of or personally observed'
      provided that other experts in the field would 'reasonably rely' on
      similar information."); Marine Polymer Tech., Inc. v. HemCon, Inc.,
      2009 WL 801826, at *1 (D.N.H. Mar. 24, 2009) ("An expert who
      provides an affidavit with an opinion formed within his area of
      expertise and based on his own assessment or analysis of the underlying
      facts or data satisfies the personal knowledge requirement of [former]
      Rule 56(e)."). Dr. Sanchez declared that he reviewed the materials
      discussed in his declaration. [cit.]. Dr. Sanchez's review of those
      materials and his own studies seemingly led him to opine on issues that
      were within his area of expertise. [cit.] This is sufficient to meet the
      personal knowledge standard under Rule 56(c)(4). See Warren v.
      Holland, 2016 WL 6609194, at *4-5 (W.D. Ark. Nov. 8, 2016)
                                        10
      Case 2:18-cv-01534-KOB Document 141 Filed 10/08/20 Page 11 of 17




      (denying motion to strike expert affidavit filed in support of motion for
      summary judgment because the expert was not required to have
      personal knowledge of the facts and data he reviewed in reaching his
      opinion in order for the affidavit to be considered in ruling on the
      motion for summary judgment) (citing Fed. R. Evid. 703).

In Khan v. KIR Tampa 003, Ltd. Liab. Co., No. 8:14-cv-1683-T-17MAP, 2015 U.S.

Dist. LEXIS 163592 (M.D. Fla. Dec. 4, 2015), the court denied the plaintiff’s motion

to strike the defendant’s expert’s affidavit given in support of the defendant’s motion

for summary judgment, holding that “the Court is of the view that the Schneider

Affidavit merely ‘provides evidentiary details for the conclusions originally

espoused’ in the Schneider Report, and does not expound ‘a wholly new and

complex approach designed to fill a significant and logical gap’ in Mr. Schneider's

report.” Id., 2015 U.S. Dist. LEXIS 163592, at *14; see also Scarlett & Assocs. v.

Briarcliff Ctr. Ptnrs., LLC, No. 1:05-CV-0145-CC, 2009 U.S. Dist. LEXIS 90483,

at *6 n.2 (N.D. Ga. Sep. 30, 2009(the “personal knowledge” of an expert for

purposes of the requirement of personal knowledge in Rule 56 affidavits “may arise

from a review and understanding of documents related to the case”).

      It is clear that in the Eleventh Circuit an expert may give an affidavit that

provides additional support for the opinions already espoused by that expert,

provided the affidavit does not state new, undisclosed opinions, and provided that it

relies upon information within the realm of the expert’s expertise. This is what

Sumner did in his first affidavit, as he explained in his second affidavit, in which he


                                          11
       Case 2:18-cv-01534-KOB Document 141 Filed 10/08/20 Page 12 of 17




stated as follows: “[A]s I explained several times in my deposition testimony, I was

asked to determine the impact upon Haman’s building from the fire and its

combustion byproducts including soot, ash and char. See Depo. Sumner, p 17, l. 10-

17; p. 18, l. 11-16; p. 22, l 20-25; p. 23, l. 1.” Second Affidavit Sumner, ¶ 3. After

making an independent examination, Sumner concluded:

       (3)    The Scope of Work described by Young and Associates in its report
       represents the actual damage to the Knights Inn caused by the fire and its by-
       products, and the work required to repair the damage. This proposed work,
       including demolition and replacement of materials in the fire room and
       adjacent rooms only, with cleaning of the other areas, is more than adequate
       to remediate the impact of the fire on the Knights Inn building and rooms and
       render the Site habitable once remediated after mold and trash have been
       remediated and climate controlled is restored.

(First) Affidavit of Thomas Sumner, ¶ 31(3). [Doc. 105-32]. In his expert report,

Sumner opined as follows: “It is the opinion of U.S. HELM that the original Scope

of Work, as provided by Young and Associates, was more than adequate to

remediate the site from smoke impacts of the fire.” [Doc. 122-2, p. 19 of 335].

Sumner’s first and second affidavits simply described how he conducted his

independent examination of the alleged fire damage and reached his own

conclusions regarding the extent of the damage. Sumner in his second affidavit was

authorized to explain the scope of the work he was retained to perform in order to

refute Haman’s mischaracterizations of that work in its motions to exclude Sumner

and to strike his first affidavit.



                                         12
      Case 2:18-cv-01534-KOB Document 141 Filed 10/08/20 Page 13 of 17




      Haman’s incorrect pronouncement that Sumner’s “entire involvement in this

case has been improperly and artificially controlled by Young & Associates,”

Motion to strike, p. 5, has been proven untrue. Sumner performed his own

investigation, took photographs and samples, commissioned an accredited

laboratory to perform confirmatory testing at Level 4 on the samples taken by

Sumner, and formed his own conclusions, which included the conclusion that the

remediation measures proposed by Young & Associates were adequate to repair the

damage to the building caused by fire.

IV.   THAT SUMNER DID NOT PERFORM A MOLD ANALYSIS DOES
      NOT MAKE HIM AN UNRELIABLE WITNESS

      This section of Haman’s motion repeats Haman’s arguments in its motion to

strike Sumner’s first affidavit, which were a repeat of Haman’s arguments in its

motion to exclude Sumner as an expert witness. Chubb again respectfully requests

that the Court refer to Chubb’s response in opposition to Haman’s motion to exclude

Sumner as an expert witness [Doc. 122], in which Chubb’s response to this argument

can be found.

      In further response to Haman’s arguments in this section of its motion,

Sumner’s reliance upon the test results of an accredited laboratory is not ground for

excluding Sumner’s affidavit testimony. An expert may rely upon the results of

laboratory testing, provided he finds those results to be reliable. Sumner’s second

affidavit explains why he finds the EMSL laboratory test results are reliable.
                                         13
      Case 2:18-cv-01534-KOB Document 141 Filed 10/08/20 Page 14 of 17




V.    NO PORTION OF SUMNER’S SECOND AFFIDAVIT IS
      INADMISSIBLE HEARSAY AND NO PORTION IS IRRELEVANT

      As an expert industrial hygienist, Sumner is permitted under Rule 703 to

reference the work of Young & Associates, which prepared a report on the

remediation and repair measures that are necessary to restore Haman’s fire-damaged

rooms; specifically, repair and cleaning. Sumner is qualified and authorized by Rules

702 and 703 to opine that Young & Associates’ recommendations were sufficient

and based upon an accurate scope of the fire damage. That Haman did not remediate

any of the damages has no bearing on the admissibility of Sumner’s independent

opinions regarding what was needed to repair those damages. One of the issues in

this case is the extent of damages suffered by Haman as a result of the fire. Sumner’s

opinions are on-point and relevant to that issue.

      Haman again attempts to mislead this Court by referencing Sumner’s phrase

“legally defensible analysis” and juxtaposes it with the phrase “protect Young &

Associates’ findings.” Motion to strike, p. 9. Haman previously asserted this straw

man fallacy in its motion to strike Sumner’s first affidavit and its motion to exclude

the expert opinions of Sumner. As discussed above, Sumner was authorized to refute

this allegation. In his second affidavit, Sumner explained why he commissioned

Level 4 testing from EMSL and what he meant by the phrase “legally defensible:”

      The allegations in paragraph 4 of Haman’s motion construe my deposition
      testimony outside of its proper context. My testimony regarding a “legally
      defensible analysis” begins on page 105 of my deposition where I explain that
                                         14
      Case 2:18-cv-01534-KOB Document 141 Filed 10/08/20 Page 15 of 17




      I understood from Wade Bushman of Young & Associates that this case might
      go to arbitration. I understood arbitration to be a proceeding similar to a court
      of law, where legally admissible evidence is introduced. As I explained on
      pages 106-107 of my deposition, I recommended to Mr. Bushman that he
      authorize me to spend the money necessary to purchase a Level 4 test of the
      samples I took from inside the walls, ceilings and floors of Haman’s rooms.
      The results of a Level 4 test are considered “confirmatory” for the presence or
      absence of the byproducts of fire, such as soot, ash and char. Because the
      results of a Level 4 test are “confirmatory,” I understood they would be
      admissible in evidence at arbitration and would provide a legally defensible
      analysis of whether the byproducts of fire were present or absent in Haman’s
      rooms. As I explained at my deposition, Mr. Bushman agreed with my
      recommendation and authorized me to spend the money to obtain Level 4
      testing of the samples of materials taken from inside and on the walls of
      Haman’s rooms.

Second Affidavit Sumner, ¶ 13. Haman’s incorrect argument regarding Sumner

allegedly “protect[ing] Young & Associates’ findings” suggests without any

evidence that the results of EMSL’s testing were known in advance or pre-

determined. There is nothing improper with commissioning reliable testing that

produces evidence that is admissible in a court of law, notwithstanding Haman’s

repeated pronouncements to the contrary.

   V1.      CONCLUSION

      For the reasons and on the grounds argued above, Haman’s motion to strike

the second affidavit of Thomas Sumner should be denied.

      This 8th day of October, 2020.

                                       /s/ Wayne D. Taylor
                                       WAYNE D. TAYLOR
                                       Georgia Bar No. 701275
                                       Admitted pro hac vice
                                         15
          Case 2:18-cv-01534-KOB Document 141 Filed 10/08/20 Page 16 of 17




                                       MICHELLE A. SHERMAN
                                       Georgia Bar No. 835980
                                       Admitted pro hac vice
                                       MOZLEY, FINLAYSON & LOGGINS LLP
                                       1050 Crown Pointe Parkway
                                       Suite 1500
                                       Atlanta, Georgia 30338
                                       Tel: (404) 256-0700
                                       Fax: (404) 250-9355
                                       wtaylor@mfllaw.com
                                       msherman@mfllaw.com

                                       -and-
                                       MARK D. HESS
                                       Alabama Bar No. ASB-0008-E66M
                                       HAND ARENDALL HARRISON SALE
                                       LLC
                                       1801 5th Avenue North, Suite 400
                                       Birmingham, Alabama 35203
                                       Tel: (205) 324-4400
                                       Fax: (205) 322-1163
                                       mhess@handfirm.com

                                       -and-

                                       DAVID A. LEE
                                       Alabama Bar No. ASB-3165-E47D
                                       PARSONS, LEE & JULIANO, P.C.
                                       600 Vestavia Parkway, Suite 300
                                       Birmingham, AL 35216
                                       Tel: 205-326-6600
                                       Fax: 205-324-7097
                                       dlee@pljpc.com

                                       Attorneys for Defendant
                                       Chubb Custom Insurance Company


#497135




                                         16
      Case 2:18-cv-01534-KOB Document 141 Filed 10/08/20 Page 17 of 17




                          CERTIFICATE OF SERVICE

       I hereby certify that on the 8th day of October, 2020, I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system, which will send
notification of such filing to the following: Gary V. Conchin, Kenneth B. Cole, Jr.,
Gregory A. Brockwell, and Jason R. Smith, and I certify that I have e-mailed and
mailed by United States Postal Service the document to the following non-CM/ECF
participants:

      N/A


                                        /s/ Wayne D. Taylor
                                        WAYNE D. TAYLOR
                                        Georgia Bar No. 701275
                                        Admitted pro hac vice




                                          17
